Title: To George Washington from Blue Jacket, November 1796
From: Blue Jacket
To: Washington, George


                        
                            
                            Philada November 1796.
                        
                        Blue Jacket a War Chief of the Shawanoe Nation to his great Father of the
                            Fifteen Fires.
                        Father. Open your ears, and listen to what I shall say.
                        Father. I speak to you in the language of truth, and request your particular
                            attention. I need not tell you how long I was attached to my late British Father over the
                            Waters of the Ocean, nor how often I fought his battles on the Borders of our great Lake—for
                            my name has been well known to your Nation. Father. My eyes are now opened—and my heart has felt glad since I have been in friendship with my American Brethren.
                         Father. I have been long deceived by the falsehoods of McKee and other British
                            Agents who have ever urged myself and my Red Brethren to keep up the War against the fifteen
                            fires—they have often told me not to trust to the Americans, that they only wished to get
                            our lands and then drive us to the immense Waters of the West—that if I would cross the lake
                            with them and go to Quebec I should be one of the first Men of their Nation—but I refused
                            their intreaties.
                        Father. Long have I been blinded to my own interest and that of my Nation but
                            thank the great Spirit who sent that Bird whose spreading wings embraced our nation and
                            diffused peace throughout our Country.
                        Father. When I fought for the British—I fought with bravery and sincerity—but
                            since I have found them carrying on a deception among us for many years past, I have been
                            determined to break asunder the chain by which we were held and dissolve the ties of
                            friendship by which we were bound—I have seen my error in holding them so long fast by the
                            hand and since have found a great difference between their friendship and that of my
                            American brethren.
                        Father.
                        Many years past I received from Sir John Johnston, British Superintendant of
                            Indian affairs—a testimonial of my fidelity and attachment to the British King—this
                            flattered me because I was sincere in their cause—but being so long in the clouds of
                            Darkness and guided by a deception which has ever attended their Councils, I have thrown
                            them off and hope to be placed under the left arm of the United States there to be held as
                            a sincere friend and Brother.
                        Father.
                        This testimonial which I beg you to read—I shall cast away and would be glad to
                            receive from the United States a testimonial of my attachment to them—this I hope you will
                            give me.
                        Father.
                        It shall be my study as it is my wish to instil into the minds of my young men
                            and warriors the necessity of acting faithfully towards the United States and preserving
                            inviolate the treaty of peace lately concluded between your great Warrior and my red
                            Brethren.Father.
                        
                        I take you by the hand and hope you will believe what I have said to be truth.
                        Father. I have accompanied one of the great Chiefs of our Nation to this City
                            to see you he is now here and a good friend to the Americans.
                        